Slip Op. 07-113

           UNITED STATES COURT OF INTERNATIONAL TRADE

______________________________
                              :
WUHAN BEE HEALTHY CO., LTD.   :
and PRESSTEK INC.,            :
                              :
               Plaintiffs,    :
                              :
          v.                  :   Before: Richard K. Eaton, Judge
                              :
UNITED STATES,                :   Court No. 05-00438
                              :
               Defendant,     :
                              :
          and                 :
                              :
THE AMERICAN HONEY PRODUCERS :
ASSOCIATION OF AMERICA and    :
THE SIOUX HONEY ASSOCIATION, :
                              :
               Deft.-Ints.    :
______________________________:


                        OPINION AND ORDER

[United States Department of Commerce’s Final Results sustained
in part and remanded.]

                                              Dated: July 20, 2007

Kalik Lewin (Martin J. Lewin and Brenna Steinert Lenchak), for
plaintiffs.

Peter D. Keisler, Assistant Attorney General; Jeanne E. Davidson,
Director, Commercial Litigation Branch, Civil Division, United
States Department of Justice (David S. Silverbrand); Office of
the Chief Counsel of Import Administration, United States
Department of Commerce (Douglas S. Ierley), of counsel, for
defendant.

Kelley Drye Collier Shannon (Michael J. Coursey and R. Alan
Luberda), for defendant-intervenors.
Court No. 05-00438                                        Page 2

     Eaton, Judge:    Before the court is the Rule 56.2 motion for

judgment upon the agency record of plaintiffs Wuhan Bee Healthy

Co., Ltd. (“Wuhan Bee”) and Presstek Inc. (“Presstek”)

(collectively, “plaintiffs”).    See Pls.’ Br. Supp. Mot. J. Agency

R. (“Pls.’s Mem.”).   Defendant United States and defendant-

intervenors The American Honey Producers Association and The

Sioux Honey Association oppose the motion.    See Def.’s Mem. Opp’n

Pls.’ Mot. J. Agency R. (“Def.’s Opp’n”); Def.-Ints.’ Br. Opp’n

Pls.’ Mot. J. Agency R. (“Def.-Ints.’ Opp’n”).   By their motion,

plaintiffs challenge certain aspects of the final results of the

United States Department of Commerce’s (“Commerce” or the

“Department”) second administrative review of the antidumping

duty order on honey from the People’s Republic of China (“PRC”)

for the period of review, December 1, 2002, through November 30,

2003 (“POR”).   See Honey from the PRC, 70 Fed. Reg. 38,873 (Dep’t

of Commerce July 6, 2005) (final results) and the accompanying

Issues and Decision Memorandum (June 27, 2005), Pub. Doc. 341

(“Issues & Dec. Mem.”) (collectively, “Final Results”).

Jurisdiction is had pursuant to 28 U.S.C. § 1581(c) (2000) and 19

U.S.C. § 1516a(a)(2)(B)(iii) (2000).   For the reasons that

follow, the court sustains the Final Results in part and remands

this case to Commerce for further action consistent with this

opinion.
Court No. 05-00438                                       Page 3

                            BACKGROUND

     Plaintiffs Wuhan Bee and Presstek are, respectively, a

producer and exporter of honey from the PRC, and a honey importer

and distributor in the United States.    During the POR, Wuhan Bee

exported honey from the PRC (the “subject merchandise”) to its

affiliate Presstek, which in turn sold the honey to Pure Sweet

Honey (“PSH”), an affiliated honey blender.1    PSH then blended

plaintiffs’ merchandise with honey from other countries and

resold it to unaffiliated customers in the United States.



     On December 2, 2003, Commerce published a notice of

opportunity to request an administrative review of the

antidumping duty order on honey from the PRC.    See Antidumping or

Countervailing Duty Order, Finding, or Suspended Investigation,

68 Fed. Reg. 67,401 (Dep’t of Commerce Dec. 2, 2003) (notice).

Pursuant to the notice, Wuhan Bee asked for a review of its

entries during the POR.   See Honey From the PRC, 69 Fed. Reg.

77,184 (Dep’t of Commerce Dec. 27, 2004) (prelim.).    Commerce

initiated the second administrative review on January 22, 2003.

See Initiation of Antidumping and Countervailing Duty Admin.

Revs. and Req. for Revocation in Part, 68 Fed. Reg. 3009 (Dep’t



     1
          Commerce found Wuhan Bee was affiliated with Presstek
for a part of the POR, i.e., from July 20, 2003, forward.
Presstek and PSH were affiliated during the entire POR. See
Issues & Dec. Mem. at 68.
Court No. 05-00438                                        Page 4

of Commerce Jan. 22, 2003) (notice).



     During the course of its review, Commerce issued

questionnaires to Wuhan Bee asking for information concerning,

among other things, its sales to the United States (Section C);

factors of production (Section D); and costs associated with

further manufacturing in the United States (Section E).    Commerce

also issued supplemental questionnaires to Wuhan Bee, which

focused on its calculation of “blend ratios.”2   That is, by these

supplemental questionnaires, Commerce sought to determine the

percentage of Wuhan Bee’s honey contained in each sale of blended

honey made by PSH to unaffiliated U.S. customers.   As Commerce

noted in the Final Results, blend ratios are “essential to the

reported U.S. sales and further manufacturing databases because

the ratios determine whether a particular honey sale is of

subject or non-subject merchandise and the quantity of the sale

of subject merchandise.”   Issues & Dec. Mem. at 80.



     Commerce notified Wuhan Bee that it would verify its

questionnaire responses pertaining to U.S. sales made through



     2
          Wuhan Bee first identified “blend ratios” in its
Section C response as “the percentage of subject honey contained
within the honey resold by Wuhan Bee’s U.S. affiliate . . . .”
Wuhan Bee’s Sec. C Ques. Resp., Conf. Doc. 13 at 25 (adding field
30.1 “BLENDRATU (%)” to the fields Commerce requested Wuhan to
include in its U.S. sales database).
Court No. 05-00438                                       Page 5

Presstek and PSH between July 20, 2003 and the end of the POR,

in the United States offices of PSH.3    Verification was scheduled

for April 27, 2005, to April 29, 2005.



     Prior to verification, Commerce forwarded to Wuhan Bee an

outline indicating the areas to be covered, e.g., “Sales Process

and Sales Traces” and “Further Manufacturing,” and the type of

documentation that it would require in order to verify the

information in Wuhan Bee’s questionnaire responses.    See CEP

Verification Outline (Apr. 20, 2005), Conf. Doc. 101 at 7, 9.      In

particular, Commerce asked Wuhan Bee to be prepared to provide

“[d]ocumentation supporting the ‘blend ratio,’” so that the

verifiers could trace data from documents to the responses.      CEP

Verification Outline, Conf. Doc. 101 at 8.    It also instructed

Wuhan Bee to “[p]lease be prepared to demonstrate the blend ratio

for all sales . . . and provide support documentation for all

costs associated with further manufacturing . . . as reported in

your questionnaire responses.”   CEP Verification Outline, Conf.

Doc. 101 at 9.



     At verification, Commerce selected fifty-one U.S. sales

invoices for review from Wuhan Bee’s U.S. sales databases.


     3
          Presstek and PSH shared a physical address in Verona,
Wisconsin. See Verification of U.S. Sales and Further
Manufacturing Expenses for Wuhan Bee, Conf. Doc. 106 at 1 n.2.
Court No. 05-00438                                       Page 6

Twenty-six of the invoices were selected from a database

providing information about sales of subject and non-subject

merchandise during the POR.   For five of the twenty-six invoices,

company officials failed to provide supporting documentation.      As

for the other twenty-one invoices, Commerce found discrepancies

in blend ratios in three of them.    The remaining twenty-five

invoices were selected from a database that quantified the

differences between the amount of subject merchandise sold by

Wuhan Bee to its affiliates and the amount of subject merchandise

in the blended honey sold to unaffiliated U.S. customers.    For

nine of the twenty-five invoices, company officials were unable

to provide supporting documentation, and for the remaining

sixteen, Commerce found discrepancies with respect to the

reported blend ratios/blend content for thirteen of the invoices.

See Verification Rep., Conf. Doc. 106 at 3.



     On May 19, 2005, plaintiffs filed a brief with Commerce

(“Case Brief”) in an attempt to correct deficiencies in blend

ratios discovered at verification.    Commerce rejected an

attachment to the Case Brief and the narrative references to the

attachment, claiming they were “new information” that was

untimely filed and thus could not be verified.    Plaintiffs were

given an opportunity to submit a redacted version of the Case

Brief, i.e., one with the claimed untimely new information
Court No. 05-00438                                       Page 7

omitted, which they did on May 24, 2005.    See Letter from

Commerce to Bruce M. Mitchell of 5/23/05, Conf. Doc. 113; see

also Letter from Bruce M. Mitchell to Commerce of 5/24/05, Conf.

Doc. 116.



     On July 6, 2005, Commerce published notice of the Final

Results.    See Honey from the PRC, 70 Fed. Reg. at 38,873.   In the

Final Results, Commerce applied adverse facts available (“AFA”)

to sales made by Wuhan Bee through affiliated parties in the

United States, i.e., Presstek and PSH, after July 20, 2003, and

assigned an antidumping duty rate of 183.80% to those sales.

Issues & Dec. Mem. at 82.



     By their motion, plaintiffs challenge Commerce’s decision to

use AFA.    They also challenge Commerce’s valuation of the factors

of production of the subject merchandise (in particular, raw

honey and labor) and Commerce’s calculation of surrogate

financial ratios, i.e., the cost of factory overhead; selling,

general and administrative expenses; and profit.   Finally, they

challenge Commerce’s decision to change the methodology it used

to calculate the assessment rate and cash deposit rate from an ad

valorem basis to a per kilogram basis.
Court No. 05-00438                                         Page 8

                        STANDARD OF REVIEW

     The court reviews the Final Results under the substantial

evidence and in accordance with law standard, set forth in

19 U.S.C. § 1516a(b)(1)(B)(i) (“The court shall hold unlawful any

determination, finding, or conclusion found . . . to be

unsupported by substantial evidence on the record, or otherwise

not in accordance with law . . . .”).    “Substantial evidence is

‘such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.’”     Huaiyin Foreign Trade Corp.

(30) v. United States, 322 F.3d 1369, 1374 (Fed. Cir. 2003)

(quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)).

“Substantial evidence requires more than a mere scintilla, but is

satisfied by something less than the weight of the evidence.”

Altx, Inc. v. United States, 370 F.3d 1108, 1116 (Fed. Cir. 2004)

(internal citations & quotation marks omitted).



     The existence of substantial evidence is determined “by

considering the record as a whole, including evidence that

supports as well as evidence that ‘fairly detracts from the

substantiality of the evidence.’”     Huaiyin, 322 F.3d at 1374

(quoting Atl. Sugar, Ltd. v. United States, 744 F.2d 1556, 1562

(Fed. Cir. 1984)).   The court “must affirm [Commerce’s]

determination if it is reasonable and supported by the record as

a whole, even if some evidence detracts from [Commerce’s]
Court No. 05-00438                                      Page 9

conclusion.”   Nippon Steel Corp. v. United States, 458 F.3d 1345,

1352 (Fed. Cir. 2006) (internal quotation marks & citation

omitted).   In addition, “[a]s long as the agency’s methodology

and procedures are reasonable means of effectuating the statutory

purpose, and there is substantial evidence in the record

supporting the agency’s conclusions, the court will not impose

its own views as to the sufficiency of the agency’s investigation

or question the agency’s methodology.”   Ceramica Regiomontana,

S.A. v. United States, 10 CIT 399, 404–05, 636 F. Supp. 961, 966

(1986), aff’d, 810 F.2d 1137, 1139 (Fed. Cir. 1987) (citing

Chevron U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S.

837, 843 (1984)).



                            DISCUSSION

I.   Commerce’s Use of Facts Available/Adverse Facts Available
     with respect to Wuhan Bee’s U.S. Sales

     In determining whether the subject merchandise is being, or

is likely to be, sold at less than fair value, 19 U.S.C.

§ 1677b(a) requires Commerce to make “a fair comparison . . .

between the export price or constructed export price and normal

value.”   Because a portion of Wuhan Bee’s U.S. sales during the

POR were made through its U.S. affiliates, Presstek and PSH,

Commerce compared the “constructed export price” of the subject
Court No. 05-00438                                        Page 10

merchandise to normal value.4   “Constructed export price” is

“the price at which the subject merchandise is first sold . . .

in the United States . . . by or for the account of the producer

or exporter of such merchandise or by a seller affiliated with

the producer or exporter, to a purchaser not affiliated with the

producer or exporter,” as adjusted.   19 U.S.C. § 1677a(b).



     In this case, the first sale of Wuhan Bee’s honey to an

unaffiliated U.S. purchaser was made through PSH after it had

blended Wuhan Bee’s honey with honey from other sources.    The

“blend ratios” for the sales Wuhan Bee made through PSH, i.e.,

the percentage of subject merchandise in each sale, were an

important element in the calculation of constructed export price.

In the Final Results, Commerce found that many of Wuhan Bee’s

reported blend ratios could not be verified as accurate.    Issues

& Dec. Mem. at 79 (“Of the invoices that we reviewed at

verification, 43 percent failed to be verified as accurate.

Thus, the Department determines that Wuhan Bee’s reported blend

ratios cannot be verified.”).



     Where a respondent in an administrative review provides

information that Commerce cannot verify, the Department is



     4
          Commerce’s construction of normal value is discussed
infra in Part II.
Court No. 05-00438                                       Page 11

permitted to “fill[] gaps in the record” using facts otherwise

available.   Statement of Administrative Action, H.R. Doc. No.

103-316, at 869 (1994), reprinted in 1994 U.S.C.C.A.N. 4040,

4198–99 (“SAA”).   The relevant section of the antidumping duty

statute, 19 U.S.C. § 1677e, requires Commerce to determine (1)

whether to use facts otherwise available; and, if reliance on

such facts is warranted, (2) whether to use an adverse inference

in selecting from among the facts otherwise available.   First,

under subsection 1677e(a):

          If——
                 (1) necessary information is not
                 available on the record, or

                 (2) an interested party or any
                 other person——

                      (A) withholds information
                      that has been requested
                      by [Commerce] . . .
                      under this subtitle,

                      (B) fails to provide such
                      information by the
                      deadlines for submission
                      of the information or in
                      the form and manner
                      requested . . .,

                      (C) significantly impedes
                      a proceeding under this
                      subtitle, or

                      (D) provides such
                      information but the
                      information cannot be
                      verified as provided in
                      section 1677m(i) of this
Court No. 05-00438                                        Page 12

                     title,5

          [Commerce] . . . shall, subject to section
          1677m(d) of this title, use the facts
          otherwise available in reaching the
          applicable determination under this subtitle.

19 U.S.C. § 1677e(a).   As the Court of Appeals for the Federal

Circuit has held:

          The focus of subsection (a) is respondent’s
          failure to provide information. The reason
          for the failure is of no moment. The mere
          failure of a respondent to furnish requested
          information—for any reason—requires Commerce
          to resort to other sources of information to
          complete the factual record on which it makes
          its determination.

Nippon Steel Corp. v. United States, 337 F.3d 1373, 1381 (Fed.

Cir. 2003) (emphasis in original).   Thus, subsection (a) mandates

the use of facts otherwise available when a respondent provides

Commerce with information that “cannot be verified.”   19 U.S.C.

§ 1677e(a)(2)(D).



     Once it determines that the use of facts otherwise available

is required, Commerce, in some circumstances, may use an

inference that is adverse to the interests of the respondent in

selecting from the facts on the record.   Pursuant to subsection



     5
          Subsection 1677m(i) requires Commerce to verify all
information relied upon in reaching its final results under 19
U.S.C. § 1675(a), if (1) verification is timely requested by an
interested party; and (2) no verification was made during the two
immediately preceding reviews of the same order. See 19 U.S.C.
§ 1677m(i)(3)(A)-(B).
Court No. 05-00438                                          Page 13

1677e(b):

            If [Commerce] . . . finds that an interested
            party has failed to cooperate by not acting
            to the best of its ability to comply with a
            request for information from
            [Commerce] . . ., [Commerce] . . ., in
            reaching the applicable determination under
            this subtitle, may use an inference that is
            adverse to the interests of that party in
            selecting from among the facts otherwise
            available.

19 U.S.C. § 1677e(b).    The Nippon Steel Court stated that, as

distinguished from subsection (a),

            subsection (b) permits Commerce to “use an
            inference that is adverse to the interests of
            [a respondent] in selecting from among the
            facts otherwise available,” only if Commerce
            makes the separate determination that the
            respondent “has failed to cooperate by not
            acting to the best of its ability to comply.”
            The focus of subsection (b) is respondent’s
            failure to cooperate to the best of its
            ability, not its failure to provide requested
            information.

Nippon Steel, 337 F.3d at 1381 (quoting 19 U.S.C. § 1677e(b))

(emphasis and alteration in original).    “[T]he statutory mandate

that a respondent act to ‘the best of its ability’ requires the

respondent to do the maximum it is able to do.”    Id. at 1382.



     Determining whether a respondent did the maximum it was able

to do to comply with Commerce’s requests involves both objective

and subjective inquiries.    First, Commerce must make “an

objective showing that a reasonable and responsible importer

would have known that the requested information was required to
Court No. 05-00438                                        Page 14

be kept and maintained under the applicable statutes, rules, and

regulations.”     Nippon Steel, 337 F.3d at 1382 (citation omitted).

Second, Commerce must make a subjective showing that the

respondent not only has failed promptly to produce the requested

information, “but further that the failure to fully respond is

the result of the respondent’s lack of cooperation in either: (a)

failing to keep and maintain all required records, or (b) failing

to put forth its maximum efforts to investigate and obtain the

requested information from its records.”     Id. at 1382-83.



     Finally, for the court to sustain the application of AFA,

Commerce must “articulate why it concluded that a party failed to

act to the best of its ability, and explain why the absence of

this information [was] of significance to the progress of its

investigation.”     Mannesmannrohren-Werke AG v. United States, 23

CIT 826, 839, 77 F. Supp. 2d 1302, 1313-14 (1999).



     In the Final Results, Commerce concluded that the use of

facts available was required for Wuhan Bee’s U.S. sales to its

affiliates because its reported blend ratios could not be

verified as accurate.    Issues & Dec. Mem. at 79.   Further,

Commerce found that resort to facts available was appropriate

“[b]ecause Wuhan Bee did not inform the Department that its blend

ratios were not accurate until the Department discovered the fact
Court No. 05-00438                                        Page 15

at verification . . . .”   Id. at 80; see SAA at 869, 1994

U.S.C.C.A.N. at 4198 (“[Subsection 1677e(a)] requires

Commerce . . . to make determinations on the basis of the facts

available where requested information is missing from the record

or cannot be used because, for example, it has not been provided,

it was provided late, or Commerce could not verify the

information.”).   In addition, because this discovery was made at

verification, Commerce found that it “did not have the

opportunity to allow Wuhan Bee to correct its deficient data,”

pursuant to 19 U.S.C. § 1677m(d).   Id.



     Next, Commerce used an adverse inference in selecting from

among the facts available because it concluded that Wuhan Bee had

failed to act to the “best of its ability,” i.e., failed to do

the maximum it was able to do, to produce documents related to

reported blend ratios:

          Wuhan Bee had sufficient opportunity to
          inform the Department that its blend ratios
          were not accurate, yet as late into the
          proceeding as March 15, 2005, respondent
          asserted on the record just the opposite —
          that its blend ratios were accurate and could
          be easily verified. . . . [R]espondent’s own
          letters to the Department in December 2004
          and March 2005, addressing various issues
          regarding the blend ratios and further
          manufacturing cost, make it clear that
          respondent knew how important and central
          these ratios were to the Department’s
          ultimate margin calculations. Nevertheless,
          the Department gave respondent appropriate
          notice in its verification outline that it
Court No. 05-00438                                        Page 16

          would be verifying respondent’s blend ratios
          and that respondent should “be prepared to
          demonstrate the blend ratio for all
          sales . . . and provide supporting
          documentation for all costs associated with
          further manufacturing.” . . .

          At verification, the Department discovered
          that the blend ratios were not accurate, at
          least not with the documentation that
          respondent was prepared to show the
          Department. Only at this time did respondent
          claim that the ratios could not be verified.
          Wuhan Bee hindered the calculation of
          accurate dumping margins in this review
          because it was not more forthcoming about the
          problems and issues surrounding the reporting
          of the blend ratios, even though the issue
          was discussed numerous times throughout this
          proceeding.

Issues & Dec. Mem. at 81.   In other words, Commerce concluded

that Wuhan Bee failed to put forth its maximum effort by failing

to inform Commerce of problems surrounding its ability to

accurately report blend ratios and by representing that the blend

ratios were accurate and could easily be verified.



     Plaintiffs do not challenge the propriety of Commerce’s

decision to resort to facts available under 19 U.S.C. § 1677e(a).

See Pls.’ Mem. 32 (acknowledging “errors in the calculation of

blended ratios and the inability of PSH to fully comply with

Commerce’s . . . document and reconciliation requests”).

Plaintiffs do, however, challenge Commerce’s decision to take an

adverse inference against Wuhan Bee in selecting from among the

facts available.
Court No. 05-00438                                        Page 17

     First, plaintiffs object to Commerce’s decision to use AFA

based on the finding that Wuhan Bee and its affiliates did not

act to the best of their abilities.   They argue that Commerce

failed to articulate why it concluded that a party failed to act

to the best of its ability through a reasoned inquiry into the

facts.”   Pls.’ Mem. 32.   Plaintiffs insist that the record does

not support a finding “that Wuhan and its affiliates failed to

cooperate fully with Commerce, or that the errors in blend

ratio[s] were intended, or in fact, would have enabled Wuhan to

obtain a more favorable result.”   Pls.’s Mem. 32.



     Plaintiffs argue that Commerce decided to apply AFA based on

a presumption “that Wuhan was aware, or should have been aware,

that some of the blend ratios it calculated were in error.”

Pls.’ Mem. 21.   They claim this presumption is unreasonable and

unfounded given the “commercial realities” of PSH’s honey

blending.   Pls.’ Mem. 24.   In particular, plaintiffs contend that

the record evidence shows that: (1) blending honey is an “art

form,” which is done according to customer preferences with

respect to moisture content and color; (2) “honey is blended

according to a plan recorded on . . . daily processing

report[s],” which “do not specify the quantity or source of the

honey barrels that enter into production”; and (3) “for

commercial purposes, the amount of either subject or non-subject
Court No. 05-00438                                         Page 18

merchandise is considered immaterial.”   Pls.’ Mem. 23-24.    As a

result, for this review, Wuhan Bee manually reviewed documents to

calculate blend ratios, since “PSH did not maintain blend ratios

in the normal course of its record keeping,” then reported the

blend ratios in its section C and supplemental questionnaire

responses.   Pls.’ Mem. 28.



      For its part, defendant argues that “Commerce properly

determined that [Wuhan Bee] and PSH failed promptly to produce or

put forth the maximum effort to investigate and obtain the

requested information” about blended honey sales.   Def.’s Opp’n

12.   Defendant insists that: (1) a reasonable importer would have

known that the requested information was required to be kept and

maintained, Def.’s Opp’n 15; and (2) Wuhan Bee failed to

cooperate fully because it knew that blend ratios were a

significant issue in Commerce’s investigation and had notice that

Commerce would examine those ratios at verification, yet failed

to put forth the maximum effort to investigate and obtain the

requested information.   Def.’s Opp’n 18-22.



      The court finds that Commerce’s application of AFA is

justified.   Although not explicitly identified as such, the first

required finding under Nippon Steel, i.e., an objective inquiry,

has been satisfied.   The key to this inquiry is whether
Court No. 05-00438                                        Page 19

plaintiffs’ behavior has been reasonable and responsible.    As

expressed in the Final Results, Commerce apparently found that

plaintiffs were neither reasonable nor responsible in their

record keeping and in representing that their questionnaire

responses were accurate and could easily be verified.    Commerce

further apparently found that a reasonable and responsible

respondent would have brought any problems surrounding its

supporting documentation to Commerce’s attention before the

verification.   These assumptions are consistent with the Nippon

Steel Court’s injunction that a reasonable importer “have

familiarity with all of the records it maintains in its

possession, custody, or control; and   . . . conduct prompt,

careful, and comprehensive investigations of all relevant records

that refer or relate to the imports in question . . . .”       Nippon

Steel, 337 F.3d at 1382.



     The second required finding, that Wuhan Bee failed to act to

the best of its ability, has also been satisfied.   Based on

correspondence between Wuhan Bee and Commerce, it is clear that

Wuhan Bee recognized that blended honey sales and further

manufacturing expenses were significant issues in this review and

that the databases submitted in response to Commerce’s

questionnaires on these issues would be the subject of

verification.   See, e.g., Letter from Jeffrey S. Grimson to
Court No. 05-00438                                          Page 20

Commerce of 12/3/04, Pub. Doc. 222 at 1, 2 (acknowledging that

Wuhan Bee was “unique among all honey respondents in that Chinese

honey sold by Wuhan Bee through its US affiliate is blended with

non-subject merchandise prior to sale to the first unaffiliated

U.S. customer”; “[Data submitted on further manufacturing]

represents the total cost of blending, including the non-subject

honey.”).    Indeed, it represented that its questionnaire

responses could be verified:

            Wuhan Bee’s responses to the Department’s
            questionnaires have been sufficiently
            complete and accurate for the Department to
            be able to complete its verification of PSH’s
            resale prices and U.S. expenses, including
            further manufacturing expenses, when
            verification takes place . . . .

Letter from Bruce M. Mitchell to Commerce of 3/15/05, Conf. Doc.

96 at 13.    Along with this representation, Wuhan Bee indicated

that it was reviewing its questionnaire responses.    Letter from

Bruce M. Mitchell to Commerce of 3/15/05, Conf. Doc. 96 at 13 n.6

(stating that plaintiffs had found certain clerical errors in

their responses, but that “none . . . undermine[d] the overall

veracity of the submission”).    It did not, however, bring to

Commerce’s attention any problems affecting its ability to

accurately report blend ratios, nor did plaintiffs ask Commerce

for help in this regard.6   On the contrary, it assured Commerce


     6
          The argument that plaintiffs may not have kept records
of blend ratios in the normal course of business does not stand
                                                   (continued...)
Court No. 05-00438                                          Page 21

that “PSH’s record keeping system . . . used to compile the blend

ratios reported in Sections C and E, conform to stringent

industry standards and are sufficiently precise to allow PSH to

trace the source of honey in its blends . . . .”    Letter from

Bruce M. Mitchell to Commerce of 3/15/05, Conf. Doc. 96 at 11.

Nonetheless, at verification, PSH’s officials failed to produce

supporting documentation for twenty-eight percent of the invoices

Commerce selected for review.    Verification Rep., Conf. Doc. 106

at 3.    With respect to those invoices for which PSH supplied

supporting documentation, Commerce discovered inaccuracies forty-


     6
      (...continued)
in the way of Commerce’s application of an adverse inference
because the “best of its ability” standard, particularly with
respect to a successive review,

            assumes that importers are familiar with the
            rules and regulations that apply to the
            import activities undertaken and requires
            that importers, to avoid a risk of an adverse
            inference determination in responding to
            Commerce’s inquiries: (a) take reasonable
            steps to keep and maintain full and complete
            records documenting the information that a
            reasonable importer should anticipate being
            called upon to produce; (b) have familiarity
            with all of the records it maintains in its
            possession, custody, or control; and (c)
            conduct prompt, careful, and comprehensive
            investigations of all relevant records that
            refer or relate to the imports in question to
            the full extent of the importers’ ability to
            do so.

Nippon Steel, 337 F.3d at 1382. While the “best of its ability”
standard recognizes that mistakes sometimes occur, it “does not
condone inattentiveness, carelessness, or inadequate record
keeping.” Id.
Court No. 05-00438                                        Page 22

three percent of the time.    See Issues & Dec. Mem. at 79;

Verification Rep., Conf. Doc. 106 at 3.    That the errors in blend

ratios may not have been intended is not relevant to Commerce’s

decision to take an adverse inference.    Nippon Steel, 337 F.3d at

1383 (“While intentional conduct, such as deliberate concealment

or inaccurate reporting, surely evinces a failure to cooperate,

the statute does not contain an intent element.    ‘Inadequate

inquiries’ may suffice.    The statutory trigger for Commerce's

consideration of an adverse inference is simply a failure to

cooperate to the best of respondent's ability, regardless of

motivation or intent.”).    Commerce’s subjective inquiry, then,

focuses on plaintiffs’ “fail[ure] to put forth [their] maximum

efforts to investigate and obtain the requested information from

[their] records.”    Id. at 1382-83.



     Finally, plaintiffs make the argument that the Case Brief as

originally submitted, i.e., with the attachment, confirmed that

the errors in blend ratios that Commerce discovered at

verification did not result in any advantage to Wuhan Bee.    That

is, Wuhan Bee insists that it “[did] not obtain a more favorable

result by failing to cooperate than if it had cooperated fully.”

Pls.’ Mem. 31 (internal quotation marks & citation omitted).

Commerce may take an adverse inference to induce compliance with

its requests, and, indeed, to ensure that uncooperative
Court No. 05-00438                                        Page 23

respondents do not receive a benefit as a result.    See Timken Co.

v. United States, 354 F.3d 1334, 1345 (Fed. Cir. 2004).

Commerce’s decision whether or not to take an adverse inference,

however, does not turn on whether Wuhan Bee’s failure to comply

with Commerce’s requests resulted in any advantage to it.    That

Wuhan Bee did not comply to the best of its ability is enough to

trigger the use of an adverse inference.    Nippon Steel, 337 F.3d

at 1381.    Moreover, to the extent plaintiffs argue that Wuhan Bee

did not “intend” the errors in blend ratios, this argument is

immaterial because intent is not relevant to Commerce’s decision

to use AFA.    Id. at 1383 (“The statutory trigger for Commerce's

consideration of an adverse inference is simply a failure to

cooperate to the best of respondent’s ability, regardless of

motivation or intent.”).   It may be true, as plaintiffs contend,

that the Case Brief and the attachment did not contain new

information, but rather a resorting of information that had been

verified.   See Pls.’ Mem. 30-32.   Nonetheless, because the sole

purpose of the attachment to the Case Brief was to show that “any

differences between ‘precise’ quantities sold and ‘actual’

quantities reported would not have [had] an advantageous impact

on Wuhan Bee’s margins,” Case Brief, Conf. Doc. 113, Attach. 1 at

20, Commerce’s rejection of the attachment and narrative

references thereto, if in error, was harmless error.
Court No. 05-00438                                         Page 24

      In light of the foregoing, Commerce justifiably found that a

reasonable importer would have known that blend ratios were an

important issue in this investigation and that the questionnaire

responses, and the documents to support the responses, with

respect to such ratios would be subject to verification.

Commerce also reasonably concluded that Wuhan Bee was aware that

the mix of subject and nonsubject merchandise in U.S. sales would

be the subject of inquiry by Commerce at verification.

Furthermore, Wuhan Bee’s failure to maintain adequate records of

blended honey sales and to bring any of the documentary problems

to Commerce’s attention prior to verification justified

Commerce’s finding that Wuhan Bee failed to do the maximum it was

able to do.   The court thus sustains Commerce’s use of AFA.



II.   Commerce’s Construction of Normal Value

      Next, the court turns to plaintiffs’ challenges to

Commerce’s construction of normal value under 19 U.S.C.

§ 1677b(c)(1).   When merchandise that is the subject of an

antidumping investigation is exported from a nonmarket economy

(“NME”)7 country, such as the PRC, Commerce generally determines


      7
          A “nonmarket economy” country is “any foreign country
that [Commerce] determines does not operate on market principles
of cost or pricing structures, so that sales of merchandise in
such country do not reflect the fair value of the merchandise.”
19 U.S.C. § 1677(18)(A). “Because it deems China to be a
nonmarket economy country, Commerce generally considers
                                                   (continued...)
Court No. 05-00438                                       Page 25

its normal value by valuing the factors of production used in

producing the merchandise to which it adds “an amount for general

expenses and profit plus the cost of containers, coverings, and

other expenses.”   19 U.S.C. § 1677b(c)(1).   Factors of production

include the quantities of raw materials consumed and the hours of

labor needed to produce the subject merchandise.    See 19 U.S.C.

§ 1677b(c)(3).



     Commerce is directed to use “the best available information

regarding the values of such factors in a market economy country

or countries considered to be appropriate by the administering

authority.”   19 U.S.C. § 1677b(c)(1).   What constitutes best

available information is not defined by statute or regulation,

but Commerce normally considers the quality, specificity and

contemporaneity of the data and prefers to use public, country-

wide data, where it is available.   See Goldlink Indus. Co. v.

United States, 30 CIT __, __, 431 F. Supp. 2d 1323, 1337 (2006);

Freshwater Crawfish Tail Meat from the PRC, 66 Fed. Reg. 20,634

(Dep’t of Commerce Apr. 24, 2001) (notice), Issues and Decision


     7
      (...continued)
information on sales in China and financial information obtained
from Chinese producers to be unreliable for determining, under 19
U.S.C. § 1677b(a), the normal value of the subject merchandise.”
Shanghai Foreign Trade Enters. Co. v. United States, 28 CIT __,
__, 318 F. Supp. 2d 1339, 1341 (2004). Therefore, since the
subject merchandise came from the PRC, Commerce constructed
normal value by valuing the factors of production using surrogate
data from India. See 19 U.S.C. § 1677b(c)(4).
Court No. 05-00438                                          Page 26

Mem., cmt. 2.



     A.    Valuation of the Factors of Production

     Plaintiffs dispute Commerce’s decision as to what

constitutes the “best available information” to value: (1) raw

honey; and (2) labor costs.



           1.    Raw Honey

     In the Final Results, Commerce valued raw honey using data

submitted by plaintiffs from a Web site maintained by EDA Rural

Systems Pvt. Ltd., an organization that provides business

development services to the honey and beekeeping sector in India

(“EDA Data”).    See Factors of Production Valuation Mem. for the

Final Results, Pub. Doc. 340, Attach. I.    Based on this

information, Commerce derived an average price for raw honey of

74.90 Rupees per kilogram during the POR.    See Factors of

Production Valuation Mem. for the Final Results, Pub. Doc. 340 at

2.



     Commerce decided to use EDA Data exclusively in valuing raw

honey.    In doing so, it rejected three articles also submitted by

plaintiffs, which contained different values of honey, from: (1)
Court No. 05-00438                                        Page 27

Hindu Business Line;8 (2) Indiainfoline;9 and (3) Indian

Express.10    Plaintiffs argue that the values contained in the

three articles should be averaged with the value of honey found

in the EDA Data.



     In the Final Results, Commerce explained its decision to

value raw honey using just the EDA Data: “[T]he EDA Data . . .

constitute[s] a[n] . . . appropriate surrogate value source for

this POR.    [It is] . . . the best information currently available

because it is publicly available, quality data, specific to the

raw honey beekeeping industry in India, and contemporaneous with

the POR.”    Issues & Dec. Mem. at 10.   With respect to quality,

Commerce found that “the EDA Data source is highly documented,

including numerous specific price points over a six year period

for multiple types of honey from many suppliers, and includes

detailed information on production, inputs, and beekeepers.”        Id.

at 11.    With respect to specificity, Commerce noted that “the

prices quoted in the EDA Data are specific to the raw honey

beekeeping industry in the state of Bihar in India.”     Id.   With



     8
             “Girijan co-op targets Rs 135-cr turnover” (dated Apr.
17, 2003).
     9
          “Prospects of Bee Keeping in Rubber Plantations of
Kerala” (dated Sept. 2, 2003).
     10
             “In Jharkhand, it’s all about honey, honey” (dated Feb.
17, 2003).
Court No. 05-00438                                        Page 28

respect to contemporaneity, Commerce found that the “EDA Data is

contemporaneous to this administrative review, . . . and it

includes monthly data points over a majority of the POR.”     Id.

(footnote omitted).



     In addition, Commerce addressed the reliability and

persuasiveness of the three other data sources proposed by

plaintiffs and rejected each one:

          [1] [T]he [Hindu Business Line article] . . .
          is not reliable because . . . the information
          is based on data provided by . . . an Indian
          cooperative, and represents the experience of
          only one producer; and . . . the Department
          has rejected this data in previous segments
          of this proceeding because it was not
          obtained from publicly available sources and
          may not be representative of country-wide
          prices in India. . . .

          [2] [T]he [Indiainfoline article] appears to
          be nothing more than a school paper written
          by a first-year business student and posted
          on the Business School section of the website
          with no additional information on the
          author’s qualifications or the sources of his
          information. . . .

          [3] [T]he [Indian Express article] . . .
          states that the prices quoted are limited to
          a single beekeeper that only produces 1.5 MT
          per year, and . . . was rejected as
          unreliable [in a previous segment of the
          proceeding] . . . . [T]he exceptionally
          limited nature of [this] data renders [it]
          unpersuasive of Indian prices as a whole in
          comparison with the broader EDA Data.

Issues & Dec. Mem. at 13.
Court No. 05-00438                                         Page 29

     Plaintiffs do not quarrel with Commerce’s use of the EDA

Data.   Rather, they argue that Commerce’s rejection of the other

sources plaintiffs proposed was unreasonable.   According to

plaintiffs, the three articles “covered different regions of

India but showed a relatively narrow range of prices for raw

honey . . . .”   Pls.’ Reply Br. to Def.’s & Def.-Ints.’ Resp.

Brs. (“Pls.’ Reply”) 10.   Plaintiffs further maintain that the

prices contained in the EDA Data are not representative of the

price of honey found in India generally.   Pls.’ Mem. 34; Pls.’

Reply 9.   Thus, plaintiffs contend that “[a]s all information on

the record is region-specific, the most reasonable method to

arrive at a country-wide surrogate value is to calculate an

average price derived from all this data . . . .”   Pls.’ Mem. 37.



     Plaintiffs therefore insist that “Commerce’s reasons for

rejecting [the Hindu Business Line, Indiainfoline and Indian

Express articles] were arbitrary and capricious.”   Pls.’ Reply 9.

           Commerce rejected the [Hindu Business Line
           article] because the information related to a
           cooperative, while using the data from
           another cooperative, [Mahabaleshwar Honey
           Production Cooperative Society Ltd.], to
           determine financial ratios. Commerce
           rejected the [Indiainfoline article] as it
           had concerns over the origins of the article
           written by a business student, but used the
           EDA Data, found on a random website.
           Further, Commerce relied upon articles
           published in . . . Indiainfoline . . . in
           other proceedings. Finally, Commerce
           rejected [the Indian Express article] as it
Court No. 05-00438                                        Page 30

          was limited to the results of a single
          beekeeper and had previously rejected this
          information before. Yet, there is nothing to
          suggest that the price information in the
          article was unreliable.

Pls.’ Reply 9.   Plaintiffs thus seek a remand with instructions

to value raw honey based on an average of the honey values found

in the Hindu Business Line, the Indiainfoline and the Indian

Express articles as well as the EDA Data.



     In response, defendant contends that Commerce’s explanations

for rejecting plaintiffs’ proposed data are reasonable, and that

the record supports Commerce’s decision not to average the honey

values:

          [T]he [Hindu Business Line, Indiainfoline and
          Indian Express] articles either quote prices
          from single producers, or contain data from
          unknown origins, which Commerce determined
          not to be comparable with the EDA data.
          Further Commerce “continue[d] to find that
          the [three articles] are unreliable sources
          for valuing honey.” . . .

          In this case, the sources for the surrogate
          value of raw honey contained upon the record
          were all regionally limited. EDA data are
          based upon the raw honey beekeeping industry
          in the second largest honey producing state
          in India, offering more representative prices
          than the article from Indiainfoline, the
          prices for which are from the Kerala region,
          which accounts for only nine percent of
          India’s honey production. In addition,
          Commerce rejected the articles from
          [Indiainfoline] and Hindu Business Line
          because they either quote prices from single
          producers, making them less representative
          than EDA data, or contain data from unknown
Court No. 05-00438                                        Page 31

           origins rather than from public sources,
           unlike the EDA data.

Def.’s Opp’n 29 & 31.   Thus, defendant insists that, since the

alternative data sources proposed by plaintiffs were not

reliable, Commerce’s decision not to average them with the EDA

Data is justified.



     Commerce enjoys some latitude in selecting among the

available information in valuing the factors of production.     See

Nation Ford Chem. Co. v. United States, 166 F.3d 1373, 1377 (Fed.

Cir. 1999).   In choosing from among the available data, Commerce

“must act in a manner consistent with the underlying objective of

19 U.S.C. § 1677b(c) – to obtain the most accurate dumping

margins possible.”   Shandong Huarong Gen. Corp. v. United States,

25 CIT 834, 838, 159 F. Supp. 2d 714, 719 (2001) (citation

omitted); Shakeproof Assembly Components, Div. of Ill. Tool

Works, Inc. v. United States, 268 F.3d 1376, 1382 (Fed. Cir.

2001)).   To determine whether Commerce’s selection of surrogate

values furthers this statutory purpose, the court must determine

whether “Commerce’s choice of what constitutes the best available

information evidences a rational and reasonable relationship to

the factor of production it represents.”   Shandong Huarong, 25

CIT at 838, 159 F. Supp. 2d at 719 (citations omitted).



     Here, the court finds reasonable Commerce’s use of the EDA
Court No. 05-00438                                        Page 32

Data and the exclusion of the other three sources proposed by

plaintiffs.   First, plaintiffs do not dispute the reliability of

the EDA Data.   Indeed, although now declaring the data as being

from a “random website,” at the administrative level they argued

in favor of Commerce using it as a part of an average.     See

Issues & Dec. Mem. at 10.    Moreover, Commerce’s decision not to

average the EDA Data with the three articles proposed by

plaintiffs was reasonable in light of the deficiencies Commerce

found in those sources.



     First, Commerce was justified in rejecting the Hindu

Business Line article.    In a single sentence the article states a

range of prices received by a single producer, the Girijan Co-

operative Corporation Ltd.    See Hindu Business Line Article at 2.

The EDA Data, on the other hand, contains information on numerous

producers and therefore represents a wider range of prices.      In

addition, there is no indication that the sources of the data

contained in the Hindu Business Line article are publicly

available.    See Issues & Dec. Mem. at 12.



     Second, the court finds no error in Commerce’s conclusion

that the Indiainfoline article was unreliable.    Commerce found

that unlike the EDA Data, the sources of which were well-

documented and made available by a business entity, the
Court No. 05-00438                                        Page 33

Indiainfoline article contained nothing to indicate it was

reliable.    In particular, there was “no additional information on

the author’s qualifications or the sources of his information”

other than his status as a first-year business student.     Id. 12-

13.



      Third, the Indian Express article was found not to be as

representative as the EDA Data because it pertained to the

experience of only a single beekeeper.



      In light of the proposed sources’ deficiencies, the court

finds reasonable Commerce’s decision not to average this data

with the EDA Data, which Commerce found was (1) publicly

available; (2) well-documented, with numerous price points for

multiple types of honey from many suppliers; (3) detailed

information on production, inputs and beekeepers; (4) based on

India’s second largest honey-producing region (Bihar); and (5)

contemporaneous with the POR.   Thus, Commerce’s conclusion that

the EDA Data was the “best available information” on the record

on which to base its valuation of raw honey is supported by

substantial evidence and in accordance with law.



            2.   Labor Costs

      The cost of labor is another factor of production used to
Court No. 05-00438                                        Page 34

construct normal value.   As this Court has observed, “Commerce

treats the wage rate differently from all other factors of

production[.] [F]or labor, Commerce employs regression-based wage

rates reflective of the observed relationship between wages and

national income in market economy countries.”11    Dorbest Ltd. v.

United States, 30 CIT __, __, 462 F. Supp. 2d 1262, 1291 (2006).

“Using this regression analysis, Commerce determines the

relationship between countries’ per capita Gross National Product

[(“GNI”)] and their wage rates; Commerce approximates the wage

rate of the PRC by using the PRC’s GNI as the variable in the

equation that was the result of the regression.”    Id. at __, 462

F. Supp. 2d at 1291.



     Here, Commerce based its regression analysis upon the

average wages from a basket of fifty-six market economy




     11
          In full text, Commerce’s regulation with respect to how
labor is to be valued in the nonmarket economy context provides:

          For labor, the Secretary will use regression-
          based wage rates reflective of the observed
          relationship between wages and the national
          income in market economy countries. The
          Secretary will calculate the wage rate to be
          applied in nonmarket economy proceedings each
          year. The calculation will be based on
          current data, and will be made available to
          the public.

19 C.F.R. § 351.408(c)(3) (2005).
Court No. 05-00438                                       Page 35

countries.12   Factors of Production Valuation Mem. for the

Prelim. Results, Pub. Doc. 231, Attach. 14.    Therefore, after

making its calculation, it “use[d] the 2004-revised expected wage

rate of $0.93/hour as a surrogate for Chinese labor costs, in

accordance with its regulations and long-standing practice.”

Issues & Dec. Mem. at 28.



     Plaintiffs challenge Commerce’s methodology for calculating

the surrogate wage rate, arguing that in determining which

countries make up the basket of fifty-six countries, Commerce

“selectively excluded many low wage countries and selectively

included non-comparable source countries.”    Pls.’ Mem. 41.   For

example, plaintiffs point out that Commerce included “source

countries, such as Switzerland, the U.K., Norway, and Germany,”

Pls.’ Mem. 18, and excluded available data, which plaintiffs

placed on the record, for twenty-two additional countries, e.g.,

Albania, Bangladesh, Cambodia and the Czech Republic.    Pls.’ Mem.

41; see also Letter from Bruce M. Mitchell to Commerce of

1/18/05, Ex. 5, Attach. 1, Pub. Doc. 257 (placing on the record

data for twenty-two countries); Case Brief dated May 10, 2005,



     12
          The basket of countries includes high-wage countries,
such as Switzerland ($18.24/hour); the United Kingdom
($15.11/hour); and the United States ($14.83/hour); and low-wage
countries, such as India ($0.15/hour); Pakistan ($0.26/hour); and
Sri Lanka ($0.30/hour). Factors of Production Valuation Mem. for
the Prelim. Results, Pub. Doc. 231, Attach. 14.
Court No. 05-00438                                        Page 36

Pub. Doc. 301 at 44 & n.16.    Commerce’s exclusion of available

data, plaintiffs argue, was arbitrary and contrary to Commerce’s

own position that “more data is better than less data.”    Pls.’

Mem. 41.



     Plaintiffs also contend that in performing its regression

analysis, Commerce improperly combined data from 2001 (regarding

the wage rates and per capita GNI of the fifty-six market economy

countries) with data from 2002 (regarding Chinese GNI), when 2002

data was available with respect to the wage rates and per capita

GNI of the market economy countries.    Pls.’ Mem. 17 (citing

arguments raised below in plaintiffs’ Case Brief dated May 10,

2005, Pub. Doc. 301 at 38-39).    Plaintiffs charge that by mixing

Chinese GNI data from 2002 with wage rate and per capita GNI data

from 2001, Commerce violated its regulations which require use of

“current data.”   Pls.’ Mem. 41 (quoting 19 C.F.R.

§ 351.408(c)(3)).    Thus, plaintiffs argue, Commerce’s methodology

“critically undermines any assertion that the regression based

wage calculation significantly enhances the accuracy and fairness

in the NME case.”    Pls.’ Mem. 41.



     Defendant responds that because “Commerce has consistently

based its regression analysis upon average wages from a basket of

56 countries since it updated its regression analysis in 2000,”
Court No. 05-00438                                         Page 37

the twin aims of predictability and fairness are served by using

this method of calculating wage rate.   Def.’s Opp’n 43.    In

addition, Commerce insists that changing the methodology as

plaintiffs propose, i.e., to add twenty-two countries to the

basket currently compiled, is a significant change that would

require comment from the general public, which would be

impracticable in this review.   Def.’s Opp’n 43-44.



     As to its wage rate finding, however, Commerce requests

remand because it acknowledges that it “mistakenly relied upon

income data from two different years [i.e., 2001 and 2002,] in

its calculation of the surrogate wage rate.”    Def.’s Opp’n 41.

Thus, defendant asks the court to sustain its wage rate

calculation methodology and to remand for the limited purpose of

recalculating the labor wage rate using “the correct GNI data.”

Def.’s Opp’n 45.



     The court cannot sustain Commerce’s labor calculation.      When

valuing factors of production, Commerce is required to use “the

best available information regarding the values of such factors

in a market economy country or countries considered to be

appropriate.”   19 U.S.C. § 1677b(c)(1).   In the Final Results,

Commerce rejected plaintiffs’ request to recalculate the

surrogate wage:
Court No. 05-00438                                        Page 38

          The Department is reviewing its regression-
          based wage rate calculation . . .; however,
          comprehensively re-examining each country in
          the existing dataset and recalculating the
          wage rate regression using GNI requires more
          time than is currently available. To revise
          the data here would be impracticable given
          the time constraints of this review. The
          Department is fully satisfied that the
          current figures are reasonable and correct,
          and will use them unless and until they are
          changed as a result of a thorough review.
          Recalculating the regression analysis using a
          significantly different basket of countries
          would amount to a significant change in the
          Department’s methodology; such a change
          should be subject to notice and comment from
          the general public. Thus, it would be
          inappropriate to restrict this public-comment
          process to the context of the instant review.
          Consequently, the Department will invite
          comments from the general public on this
          matter in a proceeding separate from the
          current review of this order.

Issues & Dec. Mem. at 28.   In other words, Commerce declined to

revise the data set it relied upon in the Final Results because:

(1) it was impracticable under the statutory deadlines for

completing its investigation; and (2) recalculating the

regression analysis using a significantly different basket of

countries would likely result in a significant change in

methodology that would require comment from the public.    This

Court has rejected both of these arguments.



     In Dorbest Ltd., the Court found wanting the argument that

statutory deadlines for completing investigations prevented

Commerce from considering available information in updating its
Court No. 05-00438                                        Page 39

regression model:

          Congress was certainly sensitive to this
          concern [of completing investigations within
          statutory deadlines] by limiting Commerce’s
          choice of data to that “available” during the
          investigation. But in recognizing this
          concern, Congress nonetheless required that
          if information was available, i.e., placed on
          the record, Commerce was compelled to
          consider it. Therefore, Commerce’s defense
          runs directly against its statutory duty.
          Consequently, Commerce’s . . . defense
          must . . . be rejected.

Id. at __, 462 F. Supp. 2d at 1296.   As to Commerce’s past

practice of relying on data from fifty-six countries in making

PRC wage rate calculations and the need for public comment prior

to any change in that practice, the Dorbest Ltd. Court observed:

          Commerce’s . . . argument . . . that the data
          set in question must be developed through
          notice-and-comment rulemaking[] appears to be
          inconsistent with Commerce’s past practice.
          Commerce has in the past updated and expanded
          the number of countries within the data set
          without resorting to notice and comment
          rulemaking. In fact, during the
          investigation here, Commerce used a basket of
          fifty-six countries, but during the voluntary
          remand, used a basket of only fifty-four. No
          notice-and-comment rulemaking was used to
          effect the change. Commerce has also, over
          time, expanded its data set of countries from
          forty-five countries to fifty-six countries
          without vetting its choices through notice-
          and-comment rulemaking.

Id. at __, 462 F. Supp. 2d at 1295.   The court agrees with the

Dorbest Ltd. Court’s observations and likewise rejects Commerce’s
Court No. 05-00438                                      Page 40

arguments.13



     In light of the foregoing, this matter is remanded so that

Commerce may consider the information plaintiffs have placed on

the record with respect to the twenty-two additional countries.

Further, Commerce must explain its decisions: (1) to exclude the

twenty-two low-wage countries with respect to which plaintiffs

placed information on the record; and (2) to include data from

high-wage countries, such as Switzerland, the United Kingdom and

the United States.   In the event that on remand Commerce rejects

the data from the twenty-two additional countries, it must

explain its decision with reference to specific evidence and

without reference to time constraints.   In addition, Commerce

must explain its decision to rely on a methodology that results

in the disparity observed between the hourly wage rate in, e.g.,

India ($0.15/hour), a market economy country found to be

economically comparable to the PRC, and the hourly wage rate




     13
          The court also notes that Commerce announced a revised
methodology in a notice published on October 19, 2006. See
Antidumping Methodologies: Market Economy Inputs, Expected Non-
Market Economy Wages, Duty Drawbacks; and Request for Comments,
71 Fed. Reg. 61,716, 61,721-23 (Dep’t of Commerce Oct. 19, 2006).
Under the revised methodology, the basket of countries “will
include data from all market economy countries that meet the
criteria described [in the notice] and that have been reported
within 1 year prior to the Base Year,” which is the most recent
reporting year of the data required for the regression
methodology. Id. at 61,722.
Court No. 05-00438                                        Page 41

calculated for the PRC ($0.93/hour).14    Dorbest Ltd., 30 CIT at

__, 462 F. Supp. 2d at 1269 (“For the court to conclude that a

reasonable mind would support Commerce’s selection of the best

available information, Commerce needs to justify its selection of

data with a reasoned explanation.”).



     Finally, with respect to its request for voluntary remand to

revise its wage rate finding, Commerce is instructed to

recalculate the wage rate using the correct, most current GNI

data.     See Allied Pac. Food (Dalian) Co. v. United States, 30 CIT

__, __, 435 F. Supp. 2d 1295, 1309 (2006) (granting voluntary

remand instructing that “Commerce must support its findings of

fact concerning the surrogate value for the labor wage rate by

citing to specific evidence on the record and also must include

an explanation for the choices it makes from among the various

alternatives it considers”).



     B.     Surrogate Financial Ratios

     In accordance with the requirement under 19 U.S.C.

§ 1677b(c)(1)(B) that normal value include amounts for “general

expenses and profit,” Commerce “usually calculates separate



     14
          As plaintiffs point out, “the calculated wage rate of
$0.93/hour is more than 600% higher than India’s published,
country-wide labor rate of $0.15/hour.” Issues & Dec. Mem. at
25.
Court No. 05-00438                                          Page 42

values for selling, general and administrative [(“SG&A”)]

expenses, manufacturing overhead and profit, using ratios15

derived from financial statements of one or more companies that

produce identical or comparable merchandise in the surrogate

country.”    Shanghai Foreign Trade, 28 CIT at __, 318 F. Supp. 2d

at 1341.



     Here, Commerce determined that data from Mahabaleshwar Honey

Production Cooperative Society Ltd.’s (“MHPC”) 2003-2004

financial statement was the “best available information” from

which to derive surrogate financial ratios.16   In choosing to


     15
            As this Court explained in Shanghai Foreign Trade,

            [t]o calculate the SG & A ratio, the Commerce
            practice is to divide a surrogate company’s
            SG & A costs by its total cost of
            manufacturing. For the manufacturing
            overhead ratio, Commerce typically divides
            total manufacturing overhead expenses by
            total direct manufacturing expenses.
            Finally, to determine a surrogate ratio for
            profit, Commerce divides before-tax profit by
            the sum of direct expenses, manufacturing
            overhead and SG & A expenses.   These ratios
            are converted to percentages (“rates”) and
            multiplied by the surrogate values assigned
            by Commerce for the direct expenses,
            manufacturing overhead and SG & A expenses.

Id. at __, 318 F. Supp. 2d at 1341 (citing Manganese Metal From
the PRC, 64 Fed. Reg. 49,447, 49,448 (Dep’t of Commerce Sept. 13,
1999) (final results)).
     16
          MHPC, a cooperative, “is in the business of buying raw
honey from its members and selling processed honey to its
                                                   (continued...)
Court No. 05-00438                                          Page 43

rely on the MHPC financial statement, it rejected the financial

statement of Apis (India) Natural Products (“Apis”), a honey

supplier:

            With respect to quality, we find that MHPC is
            a better source of data than Apis because the
            MHPC materials include a complete annual
            report, an auditors report, and complete
            profit and loss business statements that
            segregate MHPC’s honey and fruit canning
            businesses. With respect to specificity, we
            note that MHPC is a honey processor in India,
            and the financial statements include details
            on MHPC’s costs and revenues related to its
            honey processing business. The MHPC
            statement is also contemporaneous to the
            POR . . . . In contrast, we find that the
            Apis statement does not include any auditor
            notes, nor does it appear to include complete
            schedules or details on Apis’ operations.
            Therefore, we are not using the Apis data
            because we determine that it is not as
            reliable or detailed as that of MHPC, and
            because we have other publicly available
            information which meets the Department’s
            criteria for data on which to base the
            surrogate financial ratios.

Issues & Dec. Mem. at 17.    Thus, Commerce concluded the MHPC

financial statement was more reliable than the Apis financial

statement and used the data in the MHPC financial statement to

derive the financial ratios.



     When calculating the ratio for manufacturing overhead, it

was necessary to include the cost of raw honey used in making



     16
      (...continued)
customers . . . .” Issues & Dec. Mem. at 18.
Court No. 05-00438                                        Page 44

processed or finished honey.    The MHPC financial statement,

however, did not include a raw material cost for honey.

Accordingly, Commerce extrapolated the raw material cost, using

the following methodology:

           [The] raw material cost was derived by
           dividing the total cost of honey by the
           quantity [MHPC] purchased [from its members]
           and then multiplying this figure by the sum
           of the quantities [MHPC] sold [to its
           customers] and lost during production.

Issued & Dec. Mem. at 18.    Commerce included the cost of raw

materials as a component of direct manufacturing costs.    See

Factors of Production Valuation Mem. for the Final Results, Pub.

Doc. 340, Attach. II (Surrogate Financial Ratios).



     Plaintiffs argue that: (1) Commerce’s use of the MHPC

financial statement was unreasonable because it did not include a

figure representing the raw material cost for honey; and (2) the

methodology Commerce used to extrapolate the raw material cost

for honey is flawed because it is based on unsupported

assumptions.   Pls.’ Mem. 37-38.



     First, plaintiffs claim that without “separate opening and

closing raw materials inventories or [an] indicat[ion] [of] the

amount of honey processed during the reported accounting period,”

the MHPC financial statement is incomplete on its face.    Pls.’

Mem. 37.   Plaintiffs contend that the absence of this information
Court No. 05-00438                                        Page 45

makes Commerce’s decision to use the MHPC financial statement

unreasonable.



     Second, the methodology Commerce used to extrapolate the raw

material cost for honey, plaintiffs claim, is based on

unsupported assumptions.    According to plaintiffs:

          In the absence of . . . data [on either the
          opening and closing raw materials inventories
          or the amount of honey processed during the
          reported accounting period], Commerce assumed
          [1] any raw honey processed from opening
          period inventory was valued at the price of
          raw honey purchased during the [reported
          accounting period]. Commerce further assumed
          [2] all honey sold during the [reported
          accounting period] was processed during the
          [reported accounting period].

          Commerce’s calculation of financial ratios is
          predicated on these assumptions. However,
          there is nothing in the MHPC Financials to
          support these assumptions, as opposed to
          alternative assumptions that honey consumed
          from inventory to process finished honey was
          priced higher or lower than purchased raw
          honey or that MHPC processed more honey than
          it sold during the [reported accounting
          period] or less than it sold – any of which
          would radically change the surrogate
          financial ratios. As such it was impossible
          for Commerce to calculate accurate, actual
          surrogate financial ratios from the MHPC
          Financials.

Pls.’ Mem. 37-38.    In other words, plaintiffs charge that the

MHPC financial statement does not support the assumptions that

(1) the cost of raw honey (if any) taken from MHPC’s inventory

was the same as later purchased raw honey; and that (2) all of
Court No. 05-00438                                       Page 46

the honey MHPC sold during the reported accounting period was

processed during that period.   Commerce would not have had to

make these assumptions, plaintiffs argue, had it used the Apis

financial statement.



     Plaintiffs also argue that the MHPC financial statement

lacks a report indicating it is in accordance with Indian

Generally Accepted Accounting Principles (“GAAP”).    Pls.’ Mem.

38-39.   Plaintiffs argue that as a cooperative, MHPC is not

required to report its financial statements in accordance with

the Indian GAAP.   Pls.’ Mem. 39.   They further contend that Apis

is so required, and “therefore its auditor’s report illustrates

that the statements are reliable as in accordance with the

financial/accounting standards of India.”   Pls.’ Reply 13 n.18.

Plaintiffs thus seek a remand to Commerce with instructions to

use the Apis financial statement to calculate the surrogate

values for factory overhead, SG&A expenses and profit.



     For its part, defendant contends Commerce’s use of the 2003-

2004 MHPC financial statement to derive surrogate financial

ratios was reasonable because the statement was contemporaneous

with the POR and included complete and detailed information

regarding MHPC’s financial and business operations.    Def.’s Opp’n

35-36.
Court No. 05-00438                                       Page 47

      Next, defendant argues that the methodology Commerce used to

extrapolate the cost of raw materials consumed is reasonable.

First, defendant contends that the methodology “is consistent

with [the antidumping statute,]17 which permits Commerce to

allocate costs and make adjustments where the reported costs do

not reasonably reflect the costs associated with the subject

merchandise.”   Def.’s Opp’n 37; see also Issues & Dec. Mem. at

18.   Second, defendant states: “[R]espondents have cited no

specific evidence that the derived MHPC raw material cost of

honey is distortive.”   Def.’s Opp’n 37 (quoting Issues & Dec.

Mem. at 18).    Finally, with respect to plaintiffs’ argument that

the MHPC financial statement is not GAAP compliant, defendant

contends that plaintiffs’ argument is barred because it was not

previously raised before Commerce.   Def.’s Opp’n 32; see also

Def.-Ints.’ Opp’n 30.



      The court finds that Commerce was justified in determining

that the 2003-2004 MHPC financial statement was the best

available information to value factory overhead, SG&A expenses

and profit.    It is apparent from the Final Results that Commerce

examined both the MHPC and Apis financial statements and compared



      17
          In its opposition brief, defendant incorrectly cites 19
U.S.C. § 1677a(c), which pertains to adjustments for export price
and constructed export price. The court presumes that defendant
intended to cite 19 U.S.C. § 1677b(f).
Court No. 05-00438                                        Page 48

their quality, specificity and contemporaneity.    It then

concluded based on this examination that “the Apis financial

statement . . . is not a reliable source for calculating the

surrogate financial ratios because it is neither complete, nor

sufficiently detailed to provide a reliable source for surrogate

values.”   Issues & Dec. Mem. at 17.   As Commerce observed, “the

Apis statement does not include any auditor notes, nor does it

appear to include complete schedules or details on Apis’

operations.”   Id.    The MHPC’s statement, on the other hand,

“include[s] a complete annual report, an auditors report, and

complete profit and loss and business statements that segregate

MHPC’s honey and fruit canning businesses.”    Issues & Dec. Mem.

at 17; Factors of Production Valuation Mem. for the Final

Results, Pub. Doc. 340, Attach. II.    Unlike Apis’s statement,

MHPC’s statement details its honey operations with both narrative

text and schedules indicating, for example, the number of

kilograms of honey produced by particular MHPC members and the

price per kilogram.     See Rebuttal to Pet’r Surrogate Data, Pub.

Doc. 265, Attach. 1.    The court thus finds that Commerce’s

determination that the MHPC financial statement was the best

available information to value financial ratios was reasonable.



     While Commerce reasonably found the MHPC’s financial

statement to be more reliable than Apis’s, as has been noted, the
Court No. 05-00438                                        Page 49

MHPC financial statement lacks a figure representing the raw

material cost for honey.   In the absence of this data, Commerce

extrapolated the data using a methodology, which it expressed

mathematically as follows: total cost of honey purchased during

MHPC’s reporting year, i.e., April 1, 2003, to March 31, 2004

(2,598,344 Rs.)/quantity purchased during that year (29,433.80

kg.) X the sum of the quantities sold and lost during production

during that year (40,540.20 Rs.) = 3,578,789.88 Rs.   See Factors

of Production Valuation Mem. for the Final Results, Pub. Doc.

340, Attach. II.   The court will sustain Commerce’s chosen

methodology “[a]s long as the agency’s methodology and procedures

are reasonable means of effectuating the statutory purpose, and

there is substantial evidence on the record supporting the

agency’s conclusions . . . .”   Ceramica Regiomontana, S.A., 10

CIT at 404-05, 636 F. Supp. at 966; Shakeproof Assembly

Components, 268 F.3d at 1382 (“[T]he critical question is whether

the methodology used by Commerce is based upon the best available

information and establishes antidumping margins as accurately as

possible.”).



     The court finds reasonable Commerce’s methodology for

determining the raw material cost of honey.   First, while

plaintiffs complain that the methodology was unsupported by the

record, they do not propose an alternative methodology.    Second,
Court No. 05-00438                                        Page 50

Commerce’s use of the methodology was not unreasonable because it

resulted in Commerce’s use of prices that are closest in time to

the POR.   Issues & Dec. Mem. at 17 (“[I]t is the Department’s

established practice to select the most contemporaneous surrogate

values to value the factors-of-production and financial

ratios.”).



     With respect to plaintiffs’ GAAP argument, the court finds

it is barred because it was not raised before the agency.    Title

28 U.S.C. § 2637(d) provides that “the Court of International

Trade shall, where appropriate, require the exhaustion of

administrative remedies.”   Id.   The doctrine of exhaustion is not

an absolute requirement in Commerce cases; it is left to this

Court to determine when exhaustion is appropriate.     Koyo Seiko

Co. v. United States, 26 CIT 170, 175, 186 F. Supp. 2d 1332, 1338

(2002); Carpenter Tech. Corp. v. United States, 30 CIT __, __,

452 F. Supp. 2d 1344, 1346 (“[E]xhaustion is generally

appropriate in the antidumping context because it allows the

agency to apply its expertise, rectify administrative mistakes,

and compile a record adequate for judicial review – advancing the

twin purposes of protecting administrative agency authority and

promoting judicial efficiency.”) (citation omitted).    “Failure to

allow an agency to consider the matter and make its ruling

deprives the agency of its function and results in the court
Court No. 05-00438                                        Page 51

usurping the agency’s power as contemplated by the statutory

scheme.”   China First Pencil Co. v. United States, 30 CIT __, __,

427 F. Supp. 2d 1236, 1244 (2006) (citations omitted).

Plaintiffs make no argument that an exception to this rule

applies, e.g., where administrative consideration would be

futile, or the issue raised is a pure question of law.    See,

e.g., id.; Consol. Bearings Co. v. United States, 348 F.3d 997,

1003 (Fed. Cir. 2003) (where “[s]tatutory construction alone

[was] not sufficient to resolve this case,” the case “[did] not

qualify for the ‘pure question of law’ exception to the

exhaustion doctrine’”).



     Plaintiffs raise for the first time the issue of GAAP

compliance in support of its argument that the MHPC financial

statement is not as reliable as the Apis financial statement.

While plaintiffs presented their other arguments with respect to

the reliability of the MHPC financial statement at the

administrative proceeding, they failed to raise this argument.

Thus, because this issue was not raised before Commerce it is

barred by the exhaustion of remedies doctrine.   See Carpenter

Tech. Corp., 30 CIT at __, 452 F. Supp. 2d at 1346 (finding

plaintiff failed to exhaust administrative remedies on issue of

collapsing where plaintiff failed to raise the issue before

Commerce).   Therefore, the court shall not consider plaintiffs’
Court No. 05-00438                                        Page 52

GAAP argument.



III. Commerce’s Calculation of Plaintiffs’ Assessment Rate and
     Cash Deposit Rate

     The court next turns to plaintiffs’ challenge to Commerce’s

method of calculating cash deposit and assessment rates.       In the

Final Results, Commerce “determined that, with respect to the

antidumping duty order on honey from the PRC, per-kilogram

antidumping duty cash deposit and assessment rates are

appropriate.”     Issues & Dec. Mem. at 30 (emphasis added).



     Plaintiffs contend that “[t]hroughout the prior annual

reviews and new shipper reviews on honey, Commerce’s practice was

to base its assessment rate and cash deposit rate upon an ad

valorem basis.”    Pls.’ Reply 14.   Yet, “after all case briefs and

rebuttal briefs had been filed, and the record closed . . .

Commerce requested comments regarding a possible revision to

Commerce’s standard methodology for calculating assessments and

cash deposits, from an ad valorem basis to a per kilogram basis,”

and allowed “less than two days for commenting on the issue,

denying Wuhan an opportunity to fully review and comment on [the]

issue.”   Pls.’ Mem. 42.    Plaintiffs argue that “‘principles of

fairness prevent Commerce from changing its methodology at this

late stage {and} Commerce is required to administer the

antidumping laws fairly.’”     Pls.’ Reply 14 (quoting Shikoku Chem.
Court No. 05-00438                                           Page 53

Corp. v. United States, 16 CIT 382, 388, 795 F. Supp. 417, 421

(1992)).



     Defendant responds that while Commerce’s regulations

“provide for the agency to ‘normally’18 calculate the assessment

rate upon an ad valorem basis,” the “regulation does not require

Commerce to calculate the assessment rate on an ad valorem

basis.”     Def.’s Opp’n 38, 39 (emphasis in original).   With

respect to the amount of time given to the parties to comment on

the proposed use of a per kilogram methodology, defendant asserts

that “Wuhan could have requested an extension of time, but did

not.”     Def.’s Opp’n 40.   Thus, defendant urges the court to

sustain Commerce’s decision to apply an assessment rate and the


     18
          Title 19 C.F.R. § 351.212 states that “normally” the
assessment rate will be based on the entered value of
merchandise. Entered value is not, however, the sole means by
which Commerce may calculate assessment rate:

             If the Secretary has conducted a review of an
             antidumping order under § 351.213
             (administrative review), . . . the Secretary
             normally will calculate an assessment rate
             for each importer of subject merchandise
             covered by the review. The Secretary
             normally will calculate the assessment rate
             by dividing the dumping margin found on the
             subject merchandise examined by the entered
             value of such merchandise for normal customs
             duty purposes. The Secretary then will
             instruct the Customs Service to assess
             antidumping duties by applying the assessment
             rate to the entered value of the merchandise.

19 C.F.R. § 351.212(b)(1).
Court No. 05-00438                                        Page 54

cash deposit rate on a per kilogram basis.



     Here, because (1) Commerce used the ad valorem methodology

to calculate such rates in the first annual review and new

shipper reviews on honey,19 and (2) Commerce asked for comments

on a possible change from an ad valorem to a per kilogram basis

late in the course of this review, i.e., after the record was

closed, the court finds that Commerce unreasonably restricted the

time in which the parties could comment to two days.20    While the

regulations do not require Commerce to use the ad valorem method

in all situations, as evidenced by the word “normally,”

considerations of fairness favor allowing plaintiffs more time to

respond to Commerce’s proposed change in methodology after having

used the ad valorem methodology in this and prior reviews.    As



     19
          See, e.g., Honey from the PRC, 68 Fed. Reg. 69,988,
69,994 (Dep’t of Commerce Dec. 16, 2003) (prelim. results of
first antidumping duty admin. rev.) (“[T]he Department will issue
appraisement instructions directly to CBP to assess antidumping
duties on appropriate entries by applying the assessment rate to
the entered value of the merchandise.”); Honey from the PRC, 69
Fed. Reg. 69,350, 69,356 (Dep’t of Commerce Nov. 29, 2004)
(notice of prelim. results of new shipper revs.) (“[W]e will
calculate importer-specific ad valorem duty assessment rates
based on the ratio of the total amount of the dumping margins
calculated for the examined sales to the total entered value of
those same sales.”).
     20
          By letter dated May 24, 2005, Commerce requested
comments from the interested parties regarding its proposed
revision to the assessment and cash deposit methodology by the
close of business on May 26, 2005. Letter from Commerce to All
Interested Parties of 5/24/05, Pub. Doc. 317 at 1.
Court No. 05-00438                                        Page 55

noted in the Final Results, Commerce’s decision to use a per

kilogram methodology here was based on its finding that “there

can be a substantial difference between the U.S. sales price for

honey and the average entered value reported to U.S. Customs and

Border Protection.”   Issues & Dec. Mem. at 30.   This finding led

Commerce to conclude that it “[was] unable to calculate ad

valorem cash deposit rates that [would] ensure the collection of

total antidumping duties due.”    Id.   Commerce reached its

decision, however, without adequate time being allotted for

either the giving of comments or for consideration of comments.

As a result, plaintiffs were prejudiced by the Department’s

actions.   See Sea-Land Serv., Inc. v. United States, 14 CIT 253,

257, 735 F. Supp. 1059, 1063 (1990) (requiring a showing that

procedural errors by the agency “‘were prejudicial to the party

seeking to have the action declared invalid’”) (citations

omitted), aff’d and adopted, 923 F.2d 838 (Fed. Cir. 1991).     The

court thus finds that on remand plaintiffs shall have the

opportunity to submit further comments on whether Commerce should

calculate assessment and cash deposit rates on an ad valorem

basis or a per kilogram basis, in light of Commerce’s concern

that it would be unable to “ensure the collection of total

antidumping duties due.”   Id.   Furthermore, plaintiff shall be

allowed to place evidence on the record, should it find it

necessary to do so, specifically with respect to how an ad
Court No. 05-00438                                         Page 56

valorem methodology furthers, or does not further, the collection

of total duties owed.   Finally, Commerce must fully explain its

decision to use a per kilogram or ad valorem methodology by

reference to evidence placed on the record.



                            CONCLUSION

     For the forgoing reasons, the court sustains the Final

Results in part and remands for further action consistent with

this opinion.   Remand results are due October 20, 2007.    Comments

to the remand results are due November 20, 2007.   Replies to such

comments are due December 4, 2007.




                                          /s/ Richard K. Eaton
                                              Richard K. Eaton


Dated:    July 20, 2007
          New York, New York
                             ERRATA

Wuhan Bee Healthy Co. v. United States, Court No. 05-00438, Slip
Op. 07-113, dated July 20, 2007.


Page 3:   In line 18, replace “January 22, 2003" with “January
          22, 2004"

          In line 20, replace “68 Fed. Reg. 3009" with “69 Fed.
          Reg. 3117"

Page 4:   In line 1, replace “Jan. 22, 2003" with “Jan. 22, 2004"



July 20, 2007